DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 64-95 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Misra, WO 2013008942.  Misra discloses encoding, into a slice header of a slice of the one or more slices, a tile identifier indicative of a tile position for a tile comprising a first block of the slice, the tile identifier being among one or more tile identifiers indicative of one or more tile positions for one or more tiles in the slice (pg. 29 line 12 – pg. 30 line 24; Fig. 12A-14 – tile index is written to the slice header.  The tile index is an ID that describes tile position for the first LCU of the slice).  However, Misra does not disclose “encoding one or more assignments of one or more tile identifier values for the one or more tile identifiers indicative of one or more tile positions in a parameter set,” nor would it have been obvious to modify Misra to include this, as tile indices (tile identifiers) of Misra would not benefit from such a change.  Similar prior art is cited in the attached Notice of References Cited.  No other prior art discloses or renders obvious the features of the invention recited in claim 64 or the invention recited in the other independent claims of this application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J HANCE/Primary Examiner, Art Unit 2423